ICJ_036_AerialIndicent1955_USA_BGR_1957-11-26_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER OF NOVEMBER 26th, 1957

1957

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE RELATIVE A
L’'INCIDENT AERIEN DU
27 JUILLET 1955

(ETATS-UNIS D’AMERIQUE c. BULGARIE)

ORDONNANCE DU 26 NOVEMBRE 1957
This Order should be cited as follows:

“Case concerning the Aerial Incident of July a7th, 1955
(United States of America v. Bulgaria),
Order of November 26th, 1957: I.C.J. Reports 1957, p. 186.”

La présente ordonnance doit être citée comme suit:
« Affaire relative à l'incident aérien du 27 juillet 1955
(États-Unis d'Amérique c. Bulgarie),
Ordonnance du 26 novembre 1957: C.I. J. Recueil 1957, p. 186.»

 

Sales number 17 3
N° de vente:

 

 

 
186

INTERNATIONAL COURT OF JUSTICE

1957
November 26th

General ri : YEAR 1957

November 26th, 1957

CASE CONCERNING THE
AERIAL INCIDENT OF
JULY 27th, 1955

(UNITED STATES OF AMERICA v. BULGARIA)

ORDER

Present: Vice-President BADAWI, Acting President ; President HACK-
WORTH; judges GUERRERO, BASDEVANT, WINIARSKI,
Zoricié, KLAESTAD, READ, ARMAND-UGON, KOJEVNIKOY,
Sir Muhammad ZAFRULLA KHAN, Sir Hersch LAUTER-
PACHT, MORENO QUINTANA, CORDOVA, WELLINGTON Koo;
Registrar LOPEZ OLIVAN.

The International Court of Justice,

composed as above,

after deliberation,

having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

Makes the following Order :

Whereas, on October 28th, 1957, the Ambassador to the Nether-
lands of the United States of America transmitted to the Registrar
an Application by the Government of the United States of America,

4
187 AERIAL INCIDENT (U.S.A. ¥. BULGARIA) (ORDER 26 XI 57)

dated October 24th, 1957, instituting proceedings before the Court
against the Government of the People’s Republic of Bulgaria with
regard to damage suffered by American nationals, passengers on
board an aircraft of El Al Israel Airlines Ltd., which was destroyed
on July 27th, 1955, by Bulgarian fighter aircraft;

Whereas the Application recites, on the one hand, that the United
States of America submits to the Court’s jurisdiction for the
purposes of this case; and, on the other hand, that Bulgaria accepted
the compulsory jurisdiction of the Court by virtue of the signature
of its representative to the Protocol of Signature of the Statute of
the Permanent Court of International Justice.and that that accep-
tance became effective as to the jurisdiction of the Court by virtue
of Article 36, paragraph 5, of the Statute of the Court, upon the
date of admission of Bulgaria into the United Nations;

Whereas, by letter of October 28th, 1957, handed to the Registrar
at the same time as the Application, the Ambassador to the Nether-
lands of the United States of America announced that Mr. Loftus
E. Becker, the Legal Adviser of the Department of State, had been
appointed as Agent for the Government of the United States and
that his address for service was the Embassy of the United States
at The Hague;

Whereas the Minister for Foreign Affairs of Bulgaria was, on
October 28th, 1957, notified by telegram of the filing of the Appli-
cation, acopy of which was at the same time transmitted to him by
letter in accordance with Article 40, paragraph 2, of the Statute,
and Article 33, paragraph 1, of the Rules;

Whereas, by telegram of November 14th, 1957, the Minister for
Foreign Affairs of Bulgaria acknowledged receipt of the Application
and stated that, while reserving the right to raise the preliminary
question of the jurisdiction of the Court, he would inform the Court
without delay of the name of the Agent for his Government and
of his address for service at the seat of the Court;

Whereas, on November 15th, 1957, the Agent for the Govern-
ment of the United States of America was notified by letter and
the Minister for Foreign Affairs of Bulgaria by telegram that the
Vice-President, Acting President in this case, proposed, pursuant
to Article 37, paragraph 1, of the Rules, to receive the Agents or
their representatives on November 20th, 1957, for the purpose of
ascertaining their views with regard to questions of procedure and,
in particular, with regard to the time-limits to be fixed for the
filing of the Pleadings;

Whereas, by telegram of November 18th, 1957, the Minister for
Foreign Affairs of Bulgaria requested the postponement of the
meeting;

Whereas, on November roth, 1957, the Ambassador to the Nether-
lands of the United States of America was notified by letter and

2
x88 AERIAL INCIDENT (U.S.A. v. BULGARIA) (ORDER 26 XI 57)

the Minister for Foreign Affairs of Bulgaria by telegram that the
meeting would be postponed until November 25th, 1957;

Whereas, by telegram of November 23rd, 1957, the Minister for
Foreign Affairs of Bulgaria acknowledged receipt of the telegram
of November roth and stated that the Bulgarian Government had
appointed as its representative Dr. Nissim Mevorah, Professor,
whose address for service was the Czechoslovak Legation at The
Hague; and that, since Professor Mevorah was temporarily absent
from Bulgaria, the Minister for Foreign Affairs would be grateful
to the Court for a postponement of the meeting of the represen-
tatives ;

Whereas, in these circumstances, only the representative of the
Government of the United States of America was able to be present
at the meeting on November 25th, 1957;

THE COURT,

After ascertaining the views of the Applicant,

fixes June 2nd, 1958, as the time-limit for the filing of the
Memorial of the Government of the United States of America;

reserves for a subsequent Order the fixing of the time-limit for
the filing by the Respondent of its Counter-Memorial.

Done in English and in French, the English text being authori-
tative, at the Peace Palace, The Hague, this twenty-sixth day of
November, one thousand nine hundred and fifty-seven, in three
copies, one of which will be placed in the archives of the Court and
the others transmitted to the Government of the United States of
America and to the Government of the People’s Republic of
Bulgaria, respectively.

(Signed) A. BADAWI,
Vice-President.

(Signed) J. Lopez OLIVAN,
Registrar.

6
